DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 03/31/2021.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 03/31/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection

4.	The claim is objected to for the folowing reason:
	In claim 7, line 1, and claim 15, line 1, the phrase “A intergrated circuit component” should be changed to – An intergrated circuit component --.

	In each of claim 8, line 5, and claim 16, line 5, the limitation “the insulating encapsulation” lacks an antecedent basic.

	Appropriate correction is required.


Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-8, 11-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US 2012/0248544)
	Regarding claim 1, Yokoyama discloses a semiconductor device, comprising: 
	a gate structure 211G (see figs. 4-5, fig. 7, and para. 0087); 
	source/drain (S/D) elements 211A/211B, respectively located at two different sides of the gate structure 211B; 
	a first metallization contact C12 or C22 (fig. 5) located at and in contact with a first side (gate side) of each of the S/D elements (formed in subtrate 201; and 
	a second metallization contact (filled in hole V12 or V22, and in substrate 201, fig. 5, and paras. 0236-0237), located at and in contact with a second side (substrate side) of each of the S/D elements 211A/211B, wherein the semiconductor device is configured to receive a power signal (GND in fig. 4, or Vdd in fig. 5) through the second metallization contact, 
	wherein the first side is opposite to the second side along a stacking direction of the gate structure and the S/D elements, and the first side is closer to the gate structure than the second side is.  

	Regarding claim 2, Yokoyama disclsoes the semiconductor device of claim 1, wherein: 
	the S/D elements 211A/211B and the gate structure 211G are arranged along a first direction (laterally parallel to the surface fo the substrate 201), and each of the S/D elements and the first metallization contact and the second metallization contact respectively located at the first side and the second side thereof are arranged along the stacking direction (vertical direction), and the first direction is different from the stacking direction.  See figs. 4, 5.

	Regarding claim 3, Yokoyama discloses the semiconductor device of claim 1, further comprising: 
	a semiconductor substrate, having a first surface and a second surface opposite to the first surface; 
	a semiconductor fin (see paras. 0593-0603), located between the S/D elements and partially underneath the gate structure, the semiconductor fin being located on the semiconductor substrate; and 
	a channel, located in the semiconductor fin and between the S/D elements and under the gate structure, wherein: 
		the semiconductor fin is located on and protruded away from the first surface of the semiconductor substrate; 
		the S/D elements are at least partially embedded in the semiconductor substrate, wherein the first side of each of the S/D elements protrudes away from the first surface of the semiconductor substrate, and the second side of each of the S/D elements is exposed by the second surface of the semiconductor substrate; 
	the first metallization contact is located over the first surface of the semiconductor substrate and in contact with the first side of each of the S/D elements through a first silicide layer (para. 0591); and 
	the second metallization contact is located over the second surface of the semiconductor substrate and in contact with the second side of each of the S/D elements through a second silicide layer.  

	Regarding claim 4, Yokoyama discloses the semiconductor device of claim 3, the first metallization contact and the second metallization contact are aside of the semiconductor substrate along the stacking direction, and the first metallization contact and the second metallization contact are free of the semiconductor substrate.  See figs. 4-5, and figs. 60-64.

	Regarding claim 5, Yokoyama discloses the semiconductor device of claim 1, further comprising: 	 
	a first interconnect 211HA/211HB (fig. 5), located over and electrically connected to the first metallization contact; 
	a second interconnect 323H/324H, located over and electrically connected to the second metallization contact, wherein the gate structure 211B, the S/D elements, the first metallization contact and the second first metallization contact are located between the first interconnect and the second interconnect; 
	a first inter-level dielectric layer 231, located between the first interconnect 211HA/211HB and the S/D elements, the first metallization contact connecting the first interconnect and a respective one of the S/D elements via penetrating through the first inter-level dielectric layer; and 
	a second inter-level dielectric layer 311, located between the second interconnect 323H/324H and the S/D elements, the second metallization contact connecting the second interconnect and the respective one of the S/D elements via penetrating through the second inter-level dielectric layer, wherein the semiconductor device has a frontside surface comprising an outermost surface of the first interconnect facing away from the second interconnect and a backside surface comprising an outermost surface of the second interconnect facing away from the first interconnect.  See fig. 5.

	Regarding claim 6, Yoloyama discloses the semiconductor device of claim 5, wherein the first metallization contact “C12/C22” and the second metallization contact V12/V22 independently comprise a conductive via having two contact surfaces and a sidewall connecting the two contact surfaces, wherein: the first metallization contact is electrically connected to the first interconnect and the respective one of the S/D elements through the two contact surfaces of the first metallization contact, respectively; 	the second metallization contact is electrically connected to the second interconnect and the respective one of the S/D elements through the two contact surfaces of the second metallization contact, respectively; the sidewall of the first metallization layer is covered by the first inter-level dielectric layer; and the sidewall of the second metallization layer is covered by the second inter-level dielectric layer.  See fig. 5.

	Regarding claim 7, Yoloyama discloses an integrated circuit component, comprising: 
	a first device layer comprising a plurality of first semiconductor devices each comprising a semiconductor device as claimed in claim 1 (see figs. 64A-C); 
	a second device layer comprising a plurality of second semiconductor devices each comprising a semiconductor device as claimed in claim 1, wherein the second device layer is connected to the first device layer in a manner of a face-to-back configuration (fig. 64C); 
	a substrate (at the bottomost of the stack in figs. 64B, 64C), located on the first device layer, the first device layer being located between the substrate and the second device layer (the topmost device in figs. 64B, 64C); and 
	a plurality of conductive terminals, located on the second device layer, and the second device layer being located between the first device layer and the plurality of conductive terminals, wherein the plurality of conductive terminals are electrically coupled to the plurality of first semiconductor devices through the plurality of second semiconductor devices.  
	
	Regarding claim 8, Yokoyama disclsoes the integrated circuit component of claim 7, wherein the plurality of first semiconductor devices comprised in the first device layer are interconnected into a wafer- form, and the plurality of second semiconductor devices comprised in the second device layer are interconnected into a wafer-form, wherein a sidewall of an insulating encapsulation (isolation structure formed in the substrate) is substantially aligned a sidewall of the second device layer, a sidewall of the first device layer and a sidewall of the substrate.  See figs. 64.

	Regarding claim 11, Yokoyama discloses a semiconductor device, comprising: 
	a semiconductor substrate 201 (see figs. 4, 5), having a first side and a second side opposite to the first side; 
	a gate stack 211G, located on the first side of the semiconductor substrate 201;
	source and drain (S/D) regions 211A/211B (fig. 7, para. 0087), located inside the semiconductor substrate and at two opposite sides of the gate stack; 
	first metal contacts C11 or C22 (fig. 5), located over the first side of the semiconductor substrate and respectively electrically coupled to the S/D portions; and 
	second metal contacts (filled in via hole V12 or V22), located over the second side of the semiconductor substrate and respectively in contact with the S/D portions, 
	wherein the second meal contacts are distant from the first side of the semiconductor substrate, wherein the second metal contacts are configurated to electrically couple the semiconductor device to a power (GND in fig. 4, or Vdd in fig. 5).

	Regarding claim 12, Yokoyama discloses the semiconductor device of claim 11, further comprising: 
	silicide portions (paras. 0071, 0212, 0503-0506, 0591-0592), each located at a surface of each of the S/D portions exposed by the first surface of the semiconductor substrate and electrically coupled to the S/D portions, wherein the silicide portion each have a first side and a second side opposite to the first side along a stacking direction of the semiconductor substrate and the gate stack, wherein: the first metal contacts are in electric contact with the S/D portions through connecting the first metal contacts with the first sides; and the second metal contacts are in electric contact with the S/D portions through connecting the second metal contacts with the second sides.  

	Regarding claim 13, Yokoyama discloses the semiconductor device of claim 12, wherein the second metal contacts connected to the second sides of the silicide portions by passing through a part of the semiconductor and penetrating through the S/D portions.  See figs. 4, 5.

	Regarding claim 14, Yokoyama discloses the semiconductor device of claim 11, further comprising: a first interconnect 211HA/211HB (fig. 5), located over and electrically connected to the first metal contacts; 
	a second interconnect 323H/324H, located over and electrically connected to the second metal contacts, wherein the gate stack, the semiconductor substrate, the first metal contacts and the second metal contacts are located between the first interconnect and the second interconnect; 
	a first inter-level dielectric layer 231, located between the first interconnect 311HA/211HB and the semiconductor substrate 201, the first metal contacts connecting the first interconnect and the S/D portions by penetrating the first inter-level dielectric layer; and a second inter-level dielectric layer 311, located between the second interconnect V12/V22 and the semiconductor substrate 201, the second metal contacts connecting the second interconnect and the S/D portions by penetrating the second inter-level dielectric layer, wherein the semiconductor device has a frontside surface comprising an outermost surface of the first interconnect facing away from the second interconnect and a backside surface comprising an outermost surface of the second interconnect facing away from the first interconnect.  See figs. 4, 5, 64.

	Regarding claim 15, Yokoyama discloses an integrated circuit component, comprising: a first device layer comprising a plurality of first semiconductor devices each comprising a semiconductor device as claimed in claim 11; a second device layer comprising a plurality of second semiconductor devices each comprising a semiconductor device as claimed in claim 11, wherein the second device layer is connected to the first device layer in a manner of a face-to-back configuration (see figs. 64B, 64C; 
	a substrate, located on the first device layer, the first device layer being located between the substrate and the second device layer; and a plurality of conductive terminals, located on the second device layer, and the second device layer being located between the first device layer and the plurality of conductive terminals, wherein the plurality of conductive terminals are electrically coupled to the plurality of first semiconductor devices through the plurality of second semiconductor devices.  See figs. 64B, 64C.

	Regarding claim 16, Yokoyama discloses the integrated circuit component of claim 15, wherein the plurality of first semiconductor devices comprised in the first device layer are interconnected into a wafer- form, and the plurality of second semiconductor devices comprised in the second device layer are interconnected into a wafer-form, 
	wherein a sidewall of an insulating encapsulation (isolation in lowermose substrate) is substantially aligned a sidewall of the second device layer, a sidewall of the first device layer and a sidewall of the substrate.  See fig. 64.
	
	Regarding claim 18, Yokoyama discloses a method of manufacturing an integrated circuit component, comprising: 
	providing a first device layer (figs. 4, 5, 7), the first device layer comprising a first semiconductor device, wherein the first semiconductor device comprises a first gate structure 211G (fig. 5), first source/drain (S/D) elements 211A/211B respectively located at two different sides of the first gate structure 211G, a first conductive contact C12 or C22 and a second conductive contact (filled in via hole V12 or V22) respectively located at and in contact with at two different sides of each of the first S/D elements 211A/211B;
	providing a substrate (lowermose substrate shown in figs. 64B, 64C, or substrate 101 shown in fig. 5) and disposing the first device layer on the substrate; 
	disposing a second device layer on the first device layer (fig. 64B, 64C), the second device layer comprising a second semiconductor device, wherein the second semiconductor device comprises a second gate structure 211G, second S/D elements 211A/211B (fig. 5) respectively located at two different sides of the second gate structure, a third conductive contact and a fourth conductive contact located at and in contact with at two different sides of each of the second S/D elements; 
	bonding the second device layer to the first device layer in a manner of face-to- back configuration (figs. 64B, 64C); and 
	forming a plurality of conductive terminals over the second device layer.  

	Regarding claim 20, Yokoyama discloses the method of claim 18, wherein bonding the second device layer to the first device layer comprises performing a hybrid bonding process to bond the second device layer to the first device layer.  See figs. 64B, 64C.

Allowable Subject Matter

7.	Claims 9, 10, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed integrated circuit component (in addition to the other limitations in the claim) furthe comprising:
The followings are examiner’s statements of reasons for allowance:  
Claims 9, 10, and 17:
None of the references of record teaches or suggests the claimed integrated circuit component (in combination set forth in the claim) further comprises:
	a plurality of through vias, penetrating the insulating encapsulation and arranged aside of the plurality of second semiconductor devices, wherein the plurality of through vias are connected to the first device layer and the common interconnect, wherein the plurality of conductive terminals are electrically coupled to the plurality of first semiconductor devices through the plurality of through vias, and the plurality of conductive terminals are electrically coupled to the plurality of second semiconductor devices through the common interconnect.  

	Claim 19:
None of the references of record teaches or suggests the claimed method of manufacturing an integrated circuit component (in combination set forth in the claim) further comprises:
	encapsulating the plurality of separated and independent second semiconductor devices in an insulating encapsulation; and 
	forming a plurality of through vias penetrating through insulating encapsulation and electrically connected to the first device layer, wherein forming the plurality of through vias further comprising forming one of the third conductive contact and the fourth conductive contact being away from the first device layer than other one is of the third conductive contact and the fourth conductive contact.  

Conclusion

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        November 2, 2022